Citation Nr: 0514727	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  98-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for plantar fibroma of the 
left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel




INTRODUCTION

The veteran had active military service from November 1963 to 
December 1967.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 decision letter of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Following a remand to the RO in August 2003 for 
additional development, the case is once again being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) in January 2002.  A copy of the hearing transcript 
issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim." 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this case, the record includes 
March 2005 treatment records from D. Childs, D.P.M., which 
the veteran submitted without a waiver of his right to RO 
consideration of this evidence in the first instance.  The 
Board cannot consider additional evidence without the 
veteran's express waiver of consideration at the agency of 
original jurisdiction.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 
2003); VAOPGPREC 1-2003.  As there is nothing on record 
stating that the veteran waives his right to consideration of 
the evidence by the RO, the claim must be remanded to the RO 
for issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.37(a) (2004).  

In addition, the Board notes the evidence of record includes 
an August 2004 VA examination report which addresses the 
issue as to whether the claimed plantar fibroma of the left 
foot is related to the service-connected status post excision 
plantar fibroma of the right foot.  However, the VA 
examination report failed to discuss whether the claimed 
fibroma of the left foot is related to an in-service wart of 
the left foot, per September 1965 service medical notations, 
or is otherwise directly related to the veteran's service.  
As such, the veteran should be scheduled for a VA examination 
in order to ascertain the etiology of the claimed disorder.  
If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The appellant should be scheduled to 
undergo a VA examination, conducted by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed plantar fibroma of the left foot.  
If no such disorder is found by the 
examiner, the examiner should so 
indicate.  The RO must make the claims 
folder available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
conducted.  The examiner should review 
all of the appellant's medical records 
and history.  Following an examination of 
the appellant and a review of his medical 
records and history, including the 
September 1965 service medical notations 
noting a history of wart of the left 
great toe, the VA specialist should 
render an opinion as to whether it is at 
least as likely as not that the currently 
claimed plantar fibroma of the left foot, 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, or is otherwise related to the 
veteran's active service.  In addition, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed plantar 
fibroma of the left foot is proximately 
due to a service-connected disability, or 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
veteran's plantar fibroma of the left 
foot is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the claimed 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.  The appellant should be given 
adequate notice of the requested 
examination, which includes advising him 
of the consequences of his failure to 
report to the examination.  If he fails 
to report to the examination, this fact 
should be noted in the claims folders and 
a copy of the scheduling of examination 
notification or refusal to report notice, 
whichever applicable, should be obtained 
by the RO and associated with the claims 
folders.

3.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for plantar fibroma of the 
left foot, taking into consideration any 
additional evidence submitted following 
the last supplemental statement of the 
case issued in December 2004.  If the 
determination remains unfavorable to the 
appellant, he should be provided with the 
required supplemental statement of the 
case and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2004) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




